Case 6:18-cv-01867-GAP-DCI Document 47 Filed 08/05/19 Page 1 of 3 PageID 504



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

  TGO REALTY, INC., a Florida
  for profit real estate corporation,

          Plaintiff,                             CASE NO.: 6:18-cv-1867-Orl-31 DCI
  v.

  DAVID GLOVER, an individual, and
  FLAG AGENCY, INC., d/b/a Century 21
  Flag Agency, Inc., a Florida for profit
  real estate corporation, and PATRICK F. CONNER,
  an individual,

         Defendants.
  __________________________________________/

                                     FINAL JUDGMENT
                                AND PERMANENT INJUNCTION

          This cause came before the Court pursuant to LR 3.08(b), on a Motion for Entry

  of Stipulated Final Judgment and Permanent Injunction, following a settlement

  agreement reached by and between the parties on August 1, 2019, (Doc. 44). The Court

  granted that Motion and hereby enters judgment as proposed. Accordingly, it is

          ORDERED, ADJUDGED, AND DECREED, that final judgment is hereby

  entered in favor of Plaintiff, TGO Realty, Inc., and against Defendants, David Glover,

  Flag Agency, Inc., and Patrick F. Conner. The provisions of the Mediated Settlement

  Agreement are hereby adopted by this Court, as follows:

          1.       The Parties shall jointly execute and may begin to publish the Joint

  Statement agreed to between the Parties, and attached to the Mediated Settlement

  Agreement as Exhibit “A,” within ten (10) days;

          2.      Defendants, their officers, directors, agents, servants, employees, attorneys,

  and all other persons, firms, or corporations acting or claiming to act on their behalf or
Case 6:18-cv-01867-GAP-DCI Document 47 Filed 08/05/19 Page 2 of 3 PageID 505



  under their direction or authority, and all persons and firms acting or claiming to act in

  participation or concert with them, are hereby permanently enjoined from:

         a.      stating or publishing statements to others that Plaintiff is not licensed to
         perform its real estate business, that Plaintiff can not legally show properties, that
         Plaintiff has engaged in tortious or criminal acts, such as removing and destroying
         Defendants’ advertisements and signage, that trail camera footage exists of
         Plaintiff’s agents or employees engaging in tortious or criminal acts, including
         destroying or removing signage, that Plaintiff’s employees are secretly trying to
         leave Plaintiff to work for Defendants, that Plaintiff has engaged unfair methods
         of competition, such as unlawful interference with sales, or has improperly
         stopped consumers from buying properties;

         b.      using the “TGO Realty,” trade name and service mark, or “TGO Homes,”
         or “TGO-Realty,” in any manner, online or in other media, including as internet
         keywords, HTML text, internet links, as text on Google or other advertisements,
         as text on websites, or account names, including on Twitter, Facebook, or on any
         social media platform, or in connection with any part of the advertising,
         promotion, selling, labeling, or otherwise regarding Defendant’s business, or to
         identify Defendant’s services or business, from this day forward;

         c.     filing applications for registration of, or registering, the “TGO Realty”
         trade name and service mark, or “TGO Homes,” or “TGO-Realty,” in any city,
         county, or state or with the United States or any foreign country;

         d.      representing to the public, directly or indirectly, that Defendants’ services
         are the services of Plaintiff;

         e.    filing applications for registration of, or registering the TGO Realty trade
         name and service mark, or “TGO Homes,” or “TGO- Realty,” as a domain name.

         3.      The parties shall abide by the terms of the Mediated Settlement

  Agreement;

         4.      Defendants shall pay Plaintiff $25,000.00 within ten (10) days. This

  payment represents the settlement of all monetary claims between or among the parties

  for damages relating to this litigation, as well as any claims for attorneys’ fees and costs;

         5.      Other than as set forth herein, all parties will bear their own attorneys fees

  and costs with regard to this matter;

         6.      The Court hereby retains jurisdiction for a period of one year to enforce
Case 6:18-cv-01867-GAP-DCI Document 47 Filed 08/05/19 Page 3 of 3 PageID 506



  the terms of this Final Judgment and Permanent Injunction.

         DONE AND ORDERED in Chambers in Orlando, Florida on August 5, 2019.




  Copies furnished to:
  Counsel of Record
